


110 HRES 250 IH: Honoring Dr. Edwin J. Feulner on the

U.S. House of Representatives
2007-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 250
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2007
			Mr. Hensarling (for
			 himself, Mr. Pence,
			 Mrs. Myrick, and
			 Mr. Shadegg) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring Dr. Edwin J. Feulner on the
		  occasion of his 30th anniversary as President of the Heritage
		  Foundation.
	
	
		Whereas Dr. Edwin J. Feulner was born in Chicago,
			 Illinois, on August 12, 1941;
		Whereas Dr. Edwin J. Feulner graduated from Regis College
			 in 1963;
		Whereas Dr. Edwin J. Feulner received a Masters in
			 Business Administration from the University of Pennsylvania in 1964, a Richard
			 Weaver Fellowship to the London School of Economics in 1965, and a Ph.D. from
			 the University of Edinburgh;
		Whereas Dr. Edwin J. Feulner has served as treasurer and
			 president of The Mont Pelerin Society;
		Whereas Dr. Edwin J. Feulner inspired by the great
			 conservative minds of Russell Kirk, William F. Buckley, Milton Friedman, and
			 Friedrich A. Hayek, co-founded the Philadelphia Society in 1964;
		Whereas Dr. Edwin J. Feulner served as an important member
			 of the staff of both Congressman Melvin Laird—including serving as his
			 confidential assistant when President Richard Nixon nominated
			 Melvin Laird to be his Secretary of Defense—and Congressman Phil Crane;
		Whereas Dr. Edwin J. Feulner has been a Heritage
			 Foundation Trustee since 1973;
		Whereas Edwin J. Feulner, as executive director from
			 1974–1977, transformed the Republican Study Committee into a major force in the
			 House of Representatives, the Republican Party, and the Washington political
			 community;
		Whereas Dr. Edwin J. Feulner became President of the
			 Heritage Foundation on June 1, 1977;
		Whereas Dr. Edwin J. Feulner, as President of the Heritage
			 Foundation, transformed the organization into what has been described as the
			 crown jewel of the conservative movement by his strong
			 leadership and keen ability to market policy;
		Whereas Dr. Edwin J. Feulner encouraged the Heritage
			 Foundation to publish Mandate for Leadership which played a
			 crucial role in getting the Reagan Administration off to a strong start in
			 1981;
		Whereas Dr. Edwin J. Feulner had the foresight to
			 recognize the importance of the relationship of the United States with Asia,
			 created the Asian Studies Center of the Heritage Foundation, and promoted
			 understanding in Washington, DC, of how a free and prosperous Asia is in the
			 national interest of the United States;
		Whereas, since 1982, Dr. Edwin J. Feulner has been a
			 staunch advocate of addressing the approaching financial crisis in the Social
			 Security System through personal retirement accounts;
		Whereas Dr. Edwin J. Feulner has been a leading advocate
			 of the implementation of a comprehensive missile-defense system, and was a
			 crucial player in the formulation of the Strategic Defense Initiative of the
			 Reagan Administration;
		Whereas Dr. Edwin J. Feulner chaired the United States
			 Advisory Commission on Public Diplomacy and has played a crucial role in
			 spreading America’s message around the world;
		Whereas Dr. Edwin J. Feulner served as Vice Chairman of
			 the National Commission on Economic Growth and Tax Reform (Kemp
			 Commission) and as a member of the Congressional Commission on
			 International Financial Institutions (Meltzer Commission), the
			 President’s Commission on White House Fellows, the Secretary of State’s UNESCO
			 Review Observation Panel, the Carlucci Commission on Foreign Aid, and the
			 congressionally-mandated Task Force on the United Nations;
		Whereas Dr. Edwin J. Feulner has played a critical role in
			 many other of our Nation’s greatest legislative successes, such as the Personal
			 Responsibility and Work Opportunity Reconciliation Act of 1996, which reformed
			 the welfare system, and many of the tax cuts of the last 25 years;
		Whereas Dr. Edwin J. Feulner was honored by President
			 Ronald Reagan with the Presidential Citizens Medal—the citation of which noted
			 he has been the voice of reason and values in service to his country and
			 the cause of freedom around the world;
		Whereas, through his leadership of the Heritage
			 Foundation, Dr. Edwin J. Feulner has strived to build an America where freedom,
			 opportunity, prosperity and civil society flourish; and
		Whereas Dr. Edwin J. Feulner has always felt a great sense
			 of responsibility to the three things that matter most to him—his religion, his
			 family, and the Conservative Movement: Now, therefore, be it
		
	
		That the House of Representatives honors
			 Dr. Edwin J. Feulner on the occasion of his 30th anniversary as President of
			 the Heritage Foundation, and expresses gratitude for his service to the United
			 States of America.
		
